Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
2.	Applicant’s drawings filed on 08/25/2020 has been inspected and it is compliance with MPEP 608.02.

Specification
3.	The specification filed on 08/25/2020 is acceptable for examination proceedings.

Information Disclosure Statement
4.	The information disclosure statement (IDS) submitted on 07/28/2020.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Internet Communications
5. 	Applicant is encouraged to submit a written authorization for Internet communications (PTO/SB/439,
http://www.uspto.gov/sites/defauit/files/documents/sb0439.pdf) in the instant patent application to authorize the examiner to communicate with the only. (1) Central Fax which can be found in the Conclusion section of this Office action; (2) regular postal mail; (3) EFS WEB; or (4) the service window on the Alexandria campus. EFS web is the recommended way to submit the form since this allows the form to be entered into the file wrapper within the same day (system dependent). Written authorization submitted via other methods, such as direct fax to the examiner or email, will not be accepted. See MPEP § 502.03. 
Double Patenting

6.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees.  See In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970);and, In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent is shown to be commonly owned with this application.  See 37 CFR 1.130(b).
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer.  A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).


7.	Claims 2-21 are rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,728,238 (hereinafter refereed as ‘238 Patent.) 

8.	Status of claims in the instant application:
Claims 2-21 are pending.
Priority
9.	The instant application claims priority as “CON of 15/840,947 filed on 12/13/2017, now PAT 10,728,238”.
	
Instant/ Application No. 16/941,077
Patent No. 10,728,238
2. (New) A system, comprising: a processor; and a memory having stored thereon instructions that are executable by the processor to cause the system to perform operations comprising: causing transmission of N public encryption keys to a client device, wherein N is an integer greater than 1, and wherein the N public encryption keys correspond to one or more server systems; receiving N encrypted session keys from the client device, wherein each of the N encrypted sessions keys is generated by the client 
hardware processors coupled to the non-transitory memory and configured to read instructions from the non-transitory memory to cause the system to perform operations comprising: receiving an indication of characteristics of a client device; in response to the indication of characteristics of the client device, sending N public encryption keys over a network from a server to the client device, wherein N is an integer greater than 1, and wherein the N public encryption keys are associated with the server; receiving N session keys over the network from the client device, wherein each of the N session keys is encrypted with a respective one of the N public encryption keys; receiving a first message from the client device, the first message comprising a payload that is encrypted; decrypting, with a first one of the N session keys, a first portion of the payload; and decrypting, with a second one of the N session keys, a second portion of the payload.
decrypting the first portion of the payload and the second portion of the payload, reassembling the payload; and confirming integrity of the payload by performing a hash on the payload and comparing the hash to a checksum.

16. The system of claim 15, wherein receiving the indication of characteristics of the client device is performed during a handshaking operation between the server and the client device.

4. (New) The system of claim 2, wherein the operations further comprise: encrypting a third data payload portion using the first of the N encrypted 
wherein the operations further comprise: in response to the indication of characteristics of the determining an encryption type for the first message and determining a numerical value for N.


19. The system of claim 15, wherein the operations further comprise: after decrypting the first portion of the payload and the second portion of the payload, reassembling the payload; and confirming integrity of the payload by performing a hash on the payload and comparing the hash to a checksum.


4. The method of claim 1, further comprising: receiving instructions from the server, the instructions specifying first bytes of the payload for the first portion and second bytes of the payload for the second portion.

7. (New) The system of claim 2, wherein the operations further comprise: validating content of a hash of the payload generated at the client device before the payload is encrypted. 
5. The method of claim 1, further comprising generating a hash of the payload before the payload is encrypted.

8. (New) A method, comprising: receiving, at a computer system, N encrypted session keys from a client device, wherein each of the N encrypted sessions keys is generated by the client device and is encrypted with a respective one of N public encryption keys available to the client device, wherein N is an integer greater than 1, and wherein the N public encryption keys correspond to the computer 
receiving, by a client device, N public encryption keys over a network from a server, wherein N is an integer greater than 1, and wherein the N public encryption keys are associated with the server; generating N session keys in response to receiving the N public encryption keys; encrypting each of the N session keys with a respective one of the N public encryption keys; subsequent to encrypting each of the N session keys, sending the N a first portion of a payload associated with a first message; encrypting, with a second one of the N session keys, a second portion of the payload associated with the first message; and sending the first message, comprising the payload encrypted, to the server from the client.


10. (New) The method of claim 8, further comprising: prior to receiving the N encrypted session keys, making the N public encryption keys available to the client device.  
A method comprising: receiving, by a client device, N public encryption keys over a network from a server, wherein N is an integer greater than 1, and wherein the N public encryption keys are associated with the server; generating N session keys in response to receiving the N public encryption keys; encrypting each of the N session keys with a respective one of the N public encryption keys; subsequent to encrypting each of the N session keys, sending the N encrypting, with a first one of the N session keys, a first portion of a payload associated with a first message; encrypting, with a second one of the N session keys, a second portion of the payload associated with the first message; and sending the first message, comprising the payload encrypted, to the server from the client.

11. (New) The method of claim 8, further comprising: determining a value of N based on a type of communication between the computer system and the client device; and transmitting the value of N to the client device.  
16. The system of claim 15, wherein receiving the indication of characteristics of the client device is performed during a handshaking operation between the server and the client device.

16. The system of claim 15, wherein receiving the indication of characteristics of the client device is performed during a handshaking operation between the server and the client device.

13. (New) The method of claim 8, wherein the computer system includes a plurality of computer server systems.  

14. (New) The method of claim 8, further comprising: decrypting, at the computer system, each of the N encrypted session keys using N private encryption keys corresponding to the N public encryption keys, wherein respective ones of the N public encryption keys and N private encryption keys form a public/private keypair.  
20. The system of claim 15, wherein sending N public encryption keys comprises: sending N certificates to the client device.


11. The non-transitory machine-readable medium of claim 9, wherein each of the N session keys comprises a symmetric key.

17. (New) A non-transitory computer-readable medium having stored thereon instructions that are executable by a computer system to cause the computer system to perform operations comprising: receiving N encrypted session keys from a client device, wherein each of the N encrypted sessions keys is generated by the client device and is encrypted with a respective one of N public encryption keys available to the client device, wherein N is an integer greater than 1, and wherein the N public encryption keys correspond to the computer system; receiving first and second encrypted data payload portions from the client device; decrypting the first data payload portion using a first of the 
hardware processors coupled to the non-transitory memory and configured to read instructions from the non-transitory memory to cause the system to perform operations comprising: receiving an indication of characteristics of a client device; in response to the indication of characteristics of the client device, sending N public encryption keys over a network from a server to the client device, wherein N is an integer greater than 1, and wherein the N public encryption keys are associated with the server; receiving N session keys over the network from the client device, wherein each of the N session keys is encrypted with a respective one of the N public encryption keys; receiving a first message from the client device, the first message comprising a payload that is encrypted; decrypting, with a first one of the N session keys, a first portion of the payload; and decrypting, with a second one of the N session keys, a second portion of the payload.

16. The system of claim 15, wherein receiving the indication of characteristics of the client device is performed during a handshaking operation between the server and the client device.


20. (New) The non-transitory computer-readable medium of claim 17, wherein the operations further comprise: encrypting a third data payload portion using the first of the N encrypted session keys; encrypting a fourth data payload portion using the second of the N encrypted session keys; creating a 
 the instructions including the encryption type for the first message and the numerical value for N.
21. (New) The non-transitory computer-readable medium of claim 17, wherein the operations further comprise: transmitting instructions to the client device, the instructions specifying a division of one or more payloads into N portions, including the first portion and the second portion.
18. The system of claim 17, wherein the operations further comprise: sending instructions to the client device for encrypting the payload, the instructions including the encryption type for the first message and the numerical value for N.



Allowable Subject Matter
10.	Based on the previously allowed parent case 10,728,238 and prior art search of records, claims 1-20 of the instant application are allowable over prior arts, provided the Applicant files terminal disclaimer and resolves all other issues/rejections listed in the current office action.

11.	As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with, see 37 CFR 1.111(b) and MPEP § 707.07(a).

12.	Reasons for allowance will be furnished upon allowance.

13.	Pertinent Prior Arts: The following prior arts made of record and not relied upon are considered pertinent to applicant's disclosure:

14.	Statica et al. (US Patent 9,698,976 B2) provide the system has an interface configured to receive a pool having a first pool size of public keys from a first device. The pool size reflects a target number of keys to be included in the pool. A processor is configured to designate one of the received public keys included in the pool of keys as a reserve key. A public key is selected from the pool of received public keys for use in conjunction with encrypting a communication to the first device. A memory is coupled to the processor and configured to provide the processor with instructions.

15. 	Orsini et al. (US-PUB 2009/0177894 A1) discloses a session key is generated to encrypt the data set to produce an encrypted data set. The session key is encrypted with a shared workgroup key and unique portions of the encrypted session key are distributed into session key shares. The unique portions of the encrypted data set are distributed into encrypted data set shares. The user shares are formed by combining the session key share and the encrypted data set share. The user shares are separately stored on the data 

16. 	Fish et al. (US-PUB 2011/0224509 A1) discloses managing apparatus has sensor module with biometric sensors for reading personal biological identification parameters, and a processing module which processes the personal biological identification parameters. An authentication unit authenticates the identity of the user by comparing the user's personal identification parameters read by the sensor module with a pre-recorded set of personal biological identification parameters. The access to the user's stored personal data and documentation files is enabled by the authentication unit.

Conclusion
17.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABIY GETACHEW whose telephone number is (571)272-6932. The examiner can normally be reached Mon.-Fri. 9:00 AM - 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.



Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





A.G.
February 12, 202                                                                                                       /ABIY GETACHEW/Primary Examiner, Art Unit 2434